       Case 18-10169-amc         Doc 58
                                     Filed 11/14/18 Entered 11/14/18 15:24:32                   Desc Main
                                     Document Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       DAVID M BRACEY                                Chapter 13



                              Debtor                 Bankruptcy No. 18-10169-AMC


                                    Order Dismissing Chapter 13 Case and
                                 Directing Counsel to File Master Mailing List

        AND NOW, this ____________
                             14th          day of ___________________,
                                                    November                 201_,
                                                                                 8 upon consideration of the Motion
to Dismiss filed by William C. Miller, standing trustee, this case is dismissed and it is further ORDERED, that
counsel for the debtor, shall file a master mailing list with the clerk of the Bankruptcy Court, currently updated
(if such has not been previously filed); and it is further

       ORDERED, that any wage orders are hereby vacated.




                                       _________________________________
                                                   Ashely M. Chan
                                                   Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
JOHN M KENNEY
308 N OXFORD VALLEY RD

FAIRLESS HILLS, PA 19030-


Debtor:
DAVID M BRACEY

275 FROST LANE

NEWTOWN, PA 18940
